DETAILED ACTION
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.


Allowable Subject Matter
Claims 25-40 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	
   Regarding claim 29
           The prior art of record neither anticipates nor renders obvious the combination of: receiving service requests at the input device, assign service requests received in successive time periods to respective batches of requests, wherein each batch is defined by one of reaching a predetermined threshold number and the elapsing of a dynamically variable time period; access stored service provider data to identify available service providers from among a pool of service providers; after completing the assignment of requests to a batch, perform a matching process to endeavour to match each service request of the batch of requests with a service provider; and 
for each service provider for whom a match is made, output a notification of the respective potential match from the output device.
      
Regarding claims 25 and 40
 	Claims 25 and 40 are each parallel in subject matter to the feature noted above with respect to claim 29 and are allowable for reasons similar to those provided for claim 29.  


				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625